59 F.3d 175NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.
William M. HERR, Jr.; Zane Bates; Ben Nowain, Petitioners-Appellees,v.TANDY CORPORATION, dba:  Radio Shack, Respondent-Appellant.
No. 94-56235.
United States Court of Appeals, Ninth Circuit.
Argued and Submission Deferred June 6, 1995.Decided June 20, 1995.

Before:  WALLACE, Chief Judge, KOZINSKI and RYMER, Circuit Judges.

ORDER

1
This case is submitted for decision.


2
Based on the stipulation of the parties that they have settled the dispute, the above-referenced appeal is hereby dismissed as moot.  The case is remanded to the district court for consideration of whether to vacate its judgment pursuant to Ringsby Truck Lines v. Western Conference of Teamsters, 686 F.2d 720, 722 (9th Cir. 1982).  See Blair v. Shanahan, 38 F.3d 1514, 1520-21 (9th Cir. 1994) (explaining Ringsby rule), cert. denied, 115 S. Ct. 1698 (1995).